DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16-22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouvelin et al. (US 2006/0136622 A1) in view of Wieloch (US 5,764,023) and Rozman et al. (US 2007/0216343 A1).   
In Re claim 14, Rouvelin discloses a converter assembly (Fig. 1: 10), comprising:
a base module including power electronics (Fig. 1: 12 & [0022-0028]) and control electronics (Fig. 1: 36 & [0029-0030]), the base module having a housing or a housing part completely or at least partially forming a housing for the power electronics and control electronics (Fig. 1),

wherein the signal electronics (Fig. 1: 36) includes a housing such that after being joined, the housing of the signal electronics and the housing of the base module together form a housing of the converter assembly,
wherein a setpoint value for speed and/or torque is transmittable electrically via the interface (40, 42) from the signal electronics (58) to the control electronics (36), the signal electronics having means for receiving, determining and/or inputting the setpoint value (Fig. 1 & [0032]: keypad 62 for local input such as controlling the application of a nutrunner 30 to a load).
Rouvelin discloses the user interface for parameter entry ([0032]), but fails to explicitly disclose the parameter is a setpoint value for speed and/or torque (although obvious in motor control application).
Wieloch teaches an user interface for transmitting a setpoint value for speed (Fig. 1: 58, 62 & Col 8 lines 34-41).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified the teachings of Rouvelin with the teachings of Wieloch, since it is known in the art to input command speed for controlling motor operation via user interface so as to control the motor at a desired speed.
Wieloch further teaches the signal electronics includes an instantaneous manipulated value as controlled variable that is transmitted as the setpoint value for 
Furthermore, Rozman further teaches
b) the signal electronics includes an instantaneous manipulated value as controlled variable that is transmitted as the setpoint value for speed and/or torque via the interface to the control electronics (para [0035-0039]: start mode: torque reference; wash-down mode: speed reference); and
the control electronics generates pulse-width-modulated driving signal (92) to supply to the power electronics (94), based on a deviation between the setpoint value transmitted by the signal electronics via the interface between the signal electronics and the control electronics (as explained above, Rouvelin discloses setpoint value transmitted by the signal electronics to the control electronics) and an actual value for speed and/or torque (Fig. 3: 118, 102).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified the teachings of Rouvelin and Wieloch with the teachings of Rozman, since it is known in the art to determine a desired speed for motor operation according to the position of the motor so as to provide accurate control of the motor.
In Re claim 16, Rouvelin and Wieloch in combination disclose the control electronics, but fail to disclose the control electronics includes an automatic control unit which, based on a deviation between the setpoint value supplied by the signal electronics and the actual value, determines a manipulated value for motor voltage and 
Rozman teaches based on a deviation (Fig. 3: 122) between the setpoint value (position reference) and the actual value (pos_fdbk_est), determines a manipulated value for motor voltage and generates corresponding pulse-width-modulated driving signals for power semiconductors of the power electronics which are controllable accordingly to generate the motor voltage to be regulated ([0040]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modified the teachings of Rouvelin and Wieloch with the teachings of Rozman, since it is known in the art to determine a desired speed for motor operation according to the position of the motor so as to provide accurate control of the motor.
In Re claim 17, Rouvelin and Wieloch in combination disclose the base module and/or the control electronics, and signal electronics, whose output is the setpoint value for speed which is transmitted and predefined via the mechanical interface to the corresponding speed controller in the base module and/or the control electronics (see rejection in claim 14 above), and Rozman further teaches the control includes a speed controller (Fig. 3: 118), and a position controller (Fig. 3: 122, 124).
In Re claim 18, as explained in claim 14 above, the claimed signal electronics was rejected based on limitation (b) in claim 14, and the automatic control unit was recited in limitation (a) in claim 14; thus, no patentable weight has been given to limitation in claim 18 based on rejection of claim 14 above.
In Re claim 19, Rouvelin discloses the signal electronics includes means for inputting and/or displaying parameters (Fig. 1: 60)
In Re claim 20, Rouvelin discloses the signal electronics includes a field-bus interface (Fig. 1: e.g. 40, 42).
In Re claim 21, Rouvelin discloses the electrical and mechanical interface is implemented as a plug-in connection, the base module including a connector part and the signal electronics including a corresponding mating-connector part (Fig. 1: 40, 42).
In Re claim 22, Rouvelin discloses the housing of the signal electronics is joinable imperviously to the housing of the base module, a seal being disposed between the housing of the signal electronics and the housing of the base module, such that the electrical and mechanical interface is disposed in a spatial area surrounded and sealed off by the housings, or is surrounded by the housings in housing-forming fashion (Fig. 1).
In Re claim 24, with reference to Figs 1 & 3, Rozman discloses a method for operating a converter assembly (20, 22), comprising:
Determining, with signal electronics of the converter assembly (122, 124), a first manipulated variable (i.e. output of 124), wherein the first manipulated variable is based on: (i) a deviation between a setpoint value of a position variable (Position Reference) and an actual value of the position (pos_fdbk_est) and/or (ii) an output value of a position controller included in the signal electronics (i.e. output of 122);
Transmitting, from the signal electronics, the first manipulated value as a setpoint value for torque and/or speed to control electronics (e.g. 118, 120) of the converter assembly via an interface (i.e. cable or wire), wherein, the control electronics:

Determines, based on the acquired value, an actual value for torque and/or speed (iq_fdbk, spd_fdbk_est),
Determines, based on a deviation (104, 118) between (a) the setpoint value for torque and/or speed and (b) the actual value, a second manipulated variable (i.e. output of 106, 120),
Generates, based on the second manipulated variable, pulse-width-modulated driving signals (output of 92), wherein the pulse-width-modulated driving signals adjusts the actual value to the setpoint value for torque and/or speed, and
Supplies the pulse-width-modulated driving signals to power semiconductor switches of the power electronics (94).
In Re claim 25, Rouvelin fails to disclose, but Rozman teaches the control electronic includes at least one automatic control unit (Fig.3: 120, 106), and wherein the automatic control unit includes a PI controller with or without pre-control (Fig. 3: 124, 120, 106).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Rouvelin with the teachings of Rozman to include PI controller to generate speed/torque command, since PI controller is well known in the art to generate output signal with quick response time.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 14, the examiner disagrees with the argument based on the following reason(s):
The limitation “the signal electronics includes a positioning control which determines an instantaneous manipulated value as controlled variable that is transmitted as the setpoint value for speed and/or torque via the interface to the control electronics” is broadly interpreted as a value is transmitted from signal electronics to the control electronics.  Rouvelin, at least in Fig. 1 & [0032], discloses module 58 for receiving user input as a setpoint value so that a servomotor controls a nut runner according to the user input.  The limitation fails to explicitly define what is included in “a positioning control which determines an instantaneous manipulated value” (e.g., steps or process of the positioning control).  Thus, the limitation is broadly interpreted as an electronic that can receive input as setpoint value by the examiner, and the limitations “an instantaneous manipulated value”, “controlled variable” and “setpoint value” are all considered as equivalent to the user input disclosed by Rouvelin.  This interpretation is consistent with other limitation recited in claim 14, such as “the signal electronics having means for receiving, determining and/or inputting the setpoint value”;
Claim 17 further recites “the signal electronics includes a position controller”; however, the limitation fails to explicitly disclose what is included in the position controller, or what is/are the function(s) of the position controller.  Thus, the “position controller” is broadly interpreted as a controller that can output a setpoint value by the examiner.  Since Rouvelin discloses a module (eg. Fig. 1: 58) that is capable of receiving user input and capable of transmitting the user input to another control module, it inherently discloses control circuitry for receiving and transmitting the user input.  Thus, the control circuitry is broadly interpreted as the claimed “position controller”;
Claim 24 further recites “determining, with signal electronics of the converter assembly, a first manipulated variable, wherein the first manipulated variable is based on…(ii) an output value of a position controller included in the signal electronics”.  As explain above, the claimed “position controller” is broadly interpreted as control circuitry of the Rouvelin (e.g. Fig. 1: 58), and the “first manipulated variable” and “output value” are interpreted as the user input of Rouvelin.
In addition, since applicant did not provide separate argument(s) for claims 16-22 and 24-26 and these claims are either directly or indirectly depend on claim 14, claims 16-22 and 24-26 are not patentable in view of the foregoing reason(s) set forth in the current Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846